The Court
said that the case of Mann v. Alberti had no application. That was a decision under the act of 1804-, relating to judgments before justices of the peace, that a defendant might *347anter bail for stay of execution, after the twenty days allowed for appeal, an execution not having been taken out. In that act there was no precise limit as to the time of entering bail. The act of 16th June, 1836, however, is imperative that the security for a cesset shall be entered in thirty days from the day of the judgment.
Rule absolute.